 KAISER FOUNDATION HEALTH PLAN OF COLORADO 557Kaiser Foundation Health Plan of Colorado and United Food and Commercial Workers Union, Local No. 7.  Case 27ŒRCŒ7964 March 9, 2001 DECISION ON REVIEW AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS LIEBMAN AND HURTGEN The issue presented in this case is whether a nonin-cumbent union may represent a residual unit of employ-ees at a non-acute-care health facility.  In light of our decision in St. Mary™s Duluth Clinic Health System, 332 NLRB No. 154 (2000), and for the reasons discussed below, we conclude that a nonincumbent union may peti-tion for an appropriate residual unit of employees at a non-acute-care health facility. BACKGROUND On October 14, 1999, the Regional Director for Re-gion 27 dismissed the Petitioner™s petition seeking a unit consisting of three classifications of employees in the Employer™s eyecare department at its medical facilitiesŠa portion of the residual unit of unrepresented technical employees.  In accordance with Section 102.67 of the Board™s Rules and Regulations, the Petitioner filed a timely request for review of the Regional Director™s De-cision, and the Employer subsequently filed a brief in opposition.  The Petitioner™s request for review is granted. Having carefully reviewed the case, including the un-disputed facts and the briefs of the parties, and in light of our decision in St. Mary™s Duluth Clinic Health System, supraŠin which we determined that a nonincumbent union may represent a residual unit of employees at an acute-care hospitalŠwe conclude that the instant petition should be processed. FACTS The Employer is a non-profit corporation providing prepaid comprehensive health servicesŠincluding inpa-tient hospital services, outpatient care, and additional benefits such as pharmaceuticals, contact lenses, and eyeglassesŠto participating members in the Denver met-ropolitan area.  Among the Employer™s various facilities are 18 outpatient medical officesŠat which medical ser-vices are providedŠand a regional support services facil-ity, which contains the Employer™s optical laboratory, pharmacy operations, medical reference laboratory, and storerooms. A number of the Employer™s employees are currently represented by a labor organization.  The Petitioner represents approximately 1000 professional employees in two separate units, and the Service Employees Interna-tional Union (SEIU) represents a broad unit consisting of approximately 1600 non-professional healthcare employ-ees (including technical, service, and clerical employees).  Each of these units is a multi-facility unit that includes all the employees in covered classifications at all of the Employer™s facilities in the Denver area.  The Petitioner now seeks to represent a unit consisting of 3 classifica-tions of technical employees1 in the Employer™s eyecare department2Šcertified optical dispensers, optical dis-pensers, and a team leader.  In addition to those employ-ees sought by the Petitioner, the Employer™s eyecare de-partment includes 66 technical, service, and clerical em-ployeesŠwho are represented by the SEIU as part of the broad nonprofessional unitŠand 31 professional em-ployees, who are represented by the Petitioner in one of its professional units.  All of the employees in the eye-care department are therefore represented, with the ex-ception of the 29 employees in the three job classifica-tions sought by the Petitioner, and an additional 12 tech-nical optical employees who work in the laboratory or stockroom at the support facility.3 The Regional Director, upon an examination of tradi-tional community-of-interest factors, concluded that the optical dispensers, laboratory employees, and stockroom employees share a community of interest with the service and technical employees represented by the SEIU, and that they do not have a sufficiently distinct community of interest to justify a separate unit.4  The Regional Director                                                            1 The Regional Director indicated that the parties agreed that all of the petitioned-for employees were technical employees. 2 The Employer operates a single regionwide eyecare department, which provides vision care services at 10 of the Employer™s 18 medical offices. 3 These 41 unrepresented eyecare department employees are the Employer™s only unrepresented employees engaged in healthcare-related work. 4 With regard to the optical dispensers, the Regional Director relied upon the facts that, inter alia:  (1) the experience and education re-quirements for the optical dispenser position mirror those of other technical employees, including some of those represented by SEIU; (2) the certified optical dispenser position, as with several of the higher-level technical positions contained in the SEIU unit, requires certifica-tion by examination; (3) the optical dispensers and other technical employees work the same hours and have no significant difference in their wage rates; and (4) the optical dispensers and other technical employees are subject to the same departmental policies and support the same professional staff.  Additionally, in concluding that the labora-tory and stockroom employees share a community of interest with the optical dispensers as well as the employees represented by the SEIU, the Regional Director relied on the following facts: (1) all of the eye-care department employees are ultimately subject to the same depart-mental supervision by the eyecare business manager, despite the fact that the stockroom employees, the lab employees, and the optical dis-pensers have separate immediate supervision; (2) the lab and stockroom employees provide support for the optometry and optical services at all of the Employer™s medical offices providing vision services; (3) all employees in the eyecare department, regardless of job classification, 333 NLRB No. 66  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 558thus found the 41 unrepres
ented technical eyecare em-
ployees to be residual to 
the existing SEIU service and 
technical unit.   
The Regional Director concluded, however, applying 
the Board™s decision in Levine Hospital of Hayward, 
Inc.
, 219 NLRB 327 (1975), that the residual employees 
in the instant case could appr
opriately gain representa-
tion only through a petition for an overall unit or a peti-
tion by the incumbent union to add the residual employ-
ees to its existing unit.  Since the Petitioner indicated that 

it did not wish to proceed to an election in an overall unit 
including all of the technical
 employees, the Regional 
Director dismissed the petition. 
ANALYSIS 
In our recent decision in 
St. Mary™s
, involving an 
acute-care facility covered by 
the Board™s Health Care 
Rule,
5 we overruled 
Levine and found that a non-
incumbent union may petition to represent a residual unit 
of employees.
6  Although the instant case is not governed 
by the Health Care RuleŠsince the Employer is not an 
acute-care providerŠthe prin
ciples and analyses articu-
lated in 
St. Mary™s
 are equally applicable to petitions for 
residual units at 
non
acute-care health facilities.
7  In the 
instant case, the 41 eyecare department employees are 
                                                                                            
                                                           
perform clerical duties, including the completion of paperwork/reports 
and scheduling of appoint
ments; (4) the optical dispensers and lab and 
stockroom employees all receive the 
same benefits (including vacation, 
sick leave, health coverage, and ot
her insured benefits), and the dis-
pensers and lab employees receive the same wages; and (5) experience 

in optical dispensing is a basic job requirement for the lab employees. 
5 The Rule provides that ﬁ[e]xcep
t in extraordinary circumstances 
and in circumstances in which there are existing nonconforming units,ﬂ 

the 8 units enumerated in the Rule 
will constitute the only appropriate bargaining units in acute-care hospitals.  29 C.F.R. § 103.30(a). 
6 As explicated more fully in 
St. Mary™s
, the conclusion that a nonin-
cumbent union may represent a separa
te unit consisting of all unrepre-
sented residual employees effectua
tes the Board™s long-standing poli-
cies of according deference to coll
ective-bargaining relationships and promoting labor stability, 
and preserves the sec. 7 rights of the unrepre-
sented residual employees to pursue bargaining representation. 
7 Analysis of the propriety of a residual unit at a nonacute-care 
health facility, howeverŠin contrast to an acute-care facility, for which 

the Board™s Health Care Rule speci
fically delineates appropriate bar-
gaining unitsŠrequires consideration of an additional factor relating to 
the community of interest among employees.  When a union petitions 

for a separate unit of employees of 
an employer with a partially repre-
sented workforce, the Board initially ﬁdetermine[s] whether the peti-
tioned-for employees share a separate and distinct community of inter-

est apart from the represented unit 
employees.  If the community of 
interest of the petitioned-for employees 
is not separate and distinct such 
that they could not constitute an appropriate separate unit, the Board 
then determines whether they constitu
te an appropriate residual unit.ﬂ  
Carl Buddig and Co.
, 328 NLRB No. 139, slip op. at 2 (1999).  In the 
instant case, the Regional Director specifically found that the 41 unrep-

resented technical employees do not 
have a sufficiently distinct com-
munity of interest to justify a sepa
rate unit, and no party has challenged 
that finding. 
the Employer™s only unrepresented healthcare employees 
and are residual to the ex
isting SEIU non-professional 
unit.  Therefore, we find that a unit consisting of these 41 
employees constitutes an appropriate residual unit and 
that the Petitioner may petition to represent the unit.
8   Accordingly, we remand this case to the Regional Di-
rector to process the petition.  On remand, the Regional 

Director should ascertain the Petitioner™s interest in rep-
resenting a residual unit that differs from the unit for 
which it petitioned and, additionally, determine whether 

the Petitioner possesses the requisite showing of interest 
in such unit.  In the event th
at the Regional Director ul-
timately directs an election among a unit of residual em-
ployees, the incumbent union
Šconsistent with the lim-
ited exception we adopted in 
St. Mary™s
Šshould be af-
forded the opportunity to appear on the ballot if it so de-
sires, without having to demonstrate the traditional show-
ing of interest.  If the incumbent union chooses to be 

included on the ballot, the employees in the unit will 
have the opportunity to choose (1) to be represented by 
the petitioning union in a separate unit, (2) to be repre-
sented by the incumbent union as part of its unit, or (3) 
not to be represented.  
ORDER The Regional Director™s Decision and Order is re-
versed, and the case is remanded to the Regional Director 
for further action consistent with this decision.  
 MEMBER HURTGEN, dissenting.  
In St. Mary™s
, 332 NLRB No. 154 (2000), I disagreed 
with my colleagues™ decisi
on to add another noncon-
forming unit to an extant nonconforming unit.
1  That is, 
an incumbent union represented only some of the techni-
cal employees, and the Board™s decision permitted a dif-
ferent union (petitioner) to seek to represent another unit 
of some technical employees
.  I dissented because my 
colleagues™ decision violated Section 103.30(c) of the 

Health Care Rule, it was inc
onsistent with Board prece-
dent, and it was at odds with the Congressional admoni-
tion against undue proliferation of units in the health care 
industry. 
In the instant case, 
St. Mary™s
 is extended to a facility 
that is not covered by the Health Care Rule.  Thus, the 
decision in th
is case (unlike 
St. Mary™s
) does not involve 
a violation of the Rule.  However, it does involve the 
overruling of precedent (
Levine Hospital
, 219 NLRB 
 8 The Regional Director properly 
concluded that any residual unit 
must necessarily include all unrepre
sented employees of the type cov-
ered by the petition.  See Carl Buddig and Co.
, supra, slip op. at 2; 
Fleming Foods, Inc.
, 313 NLRB 948, 950 (1994). 
1 A nonconforming unit is one that does not conform to the units set 
forth in the Health Care Rule.  KAISER FOUNDATION HEALTH PLAN OF COLORADO 559327, on which the Regional Director relied), and the de-cision is also at odds with the Congressional admonition against undue proliferation of units in the health care industry.  In addition, as my colleagues concede, the em-ployees involved herein do not have a sufficiently dis-tinct community of interest to justify a separate appropri-ate unit.2  Accordingly I dissent.                                                            2 See fn. 7 of majority opinion.     